

                  Exhibit 10.1






ASSET PURCHASE AGREEMENT
BY AND BETWEEN
LUMOS PHARMA, INC.
AND
MERCK SHARP & DOHME CORP.


July 27, 2020


image211.jpg [image211.jpg]

--------------------------------------------------------------------------------










ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
July 27, 2020 (the “Effective Date”), by and between Merck Sharp & Dohme Corp.
(“Merck”) and Lumos Pharma, Inc. (“Lumos”). Merck and Lumos may hereinafter be
referred to individually as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, BioProtection Systems Corporation, an Affiliate of Lumos and a
wholly-owned subsidiary of Lumos, is the holder of all right, title and interest
in and to the Priority Review Voucher (as defined below).
WHEREAS, Lumos and Merck each (i) desire that Merck purchase from BioProtection
Systems
Corporation, and BioProtection Systems Corporation sell, transfer and assign to
Merck, the Purchased
Assets (as defined below), all on the terms set forth herein (such transaction,
the “Asset Purchase”) and (ii), in furtherance thereof, have duly authorized,
approved and executed this Agreement and the other transactions contemplated by
this Agreement in accordance with all applicable Legal Requirements (as defined
below).
WHEREAS, Lumos and Merck desire to make certain representations, warranties,
covenants and other agreements in connection with the Asset Purchase as set
forth herein.
NOW, THEREFORE, in consideration of the foregoing and their mutual undertakings
hereinafter
set forth, and intending to be legally bound, the Parties hereto agree as
follows:
ARTICLE 1. DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:
(a)“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
(b)“BLA Approval Letter” means the BLA approval letter dated December 19, 2019
from the Department of Health and Human Services to Merck, Reference ID STN: BL
125690/0, approving the Subject BLA, issuing Department of Health and Human
Services U.S. License No. 0002, and granting the Priority Review Voucher.
(c)“Business Day” means a day (i) other than Saturday or Sunday and (ii) on
which commercial banks are open for business in New York, New York.
(d)“Confidential Information” means (i) any and all confidential and proprietary
information, including data, results, conclusions, know-how, experience,
financial information, plans
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------













and forecasts, that may be delivered, made available, disclosed or communicated
by a Party or its Affiliates or their respective Representatives to the other
Party or its Affiliates or their respective Representatives, related to the
subject matter hereof or otherwise in connection with this Agreement and (ii)
the terms, conditions and existence of this Agreement. “Confidential
Information” will not include information that (A) at the time of disclosure, is
generally available to the public, (B) after disclosure hereunder, becomes
generally available to the public, except as a result of a breach of this
Agreement by the recipient of such information, (C) becomes available to the
recipient of such information from a Third Party that is not legally or
contractually prohibited by the disclosing Party from disclosing such
Confidential Information, or (D) was developed by or for the recipient of such
information without the use of or reference to any of the Confidential
Information of the disclosing Party or its Affiliates, as evidenced by the
recipient’s contemporaneous written records.
Notwithstanding anything herein to the contrary, all Confidential Information
included within the Purchased Assets shall constitute Confidential Information
of Merck from and after the Closing Date.
(e)“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking (including leases, licenses, mortgages,
notes, guarantees, sublicenses, subcontracts and purchase orders).
(f)“Encumbrance” means any lien, pledge, charge, mortgage, easement,
encroachment, imperfection of title, title exception, title defect, right of
possession, right of negotiation or refusal, lease, security interest,
encumbrance, adverse claim, interference or restriction on use or transfer.
(g)“FDA” means the United States Food and Drug Administration.
(h)“FDA Notification Package” means, collectively, executed versions of the
joint FDA notification cover letter, Lumos and BioProtection Systems Corporation
transfer acknowledgement letter and Merck transfer acknowledgement letter in the
forms set forth in Exhibits C-1, C-2, and C3, respectively, and, with respect to
such joint FDA notification cover letter as set forth in Exhibit C-1, any other
documentation referred to therein as being attached thereto, in each case, with
respect to the purchase and sale of the Priority Review Voucher pursuant to this
Agreement to be submitted to the FDA jointly by Merck and Lumos or BioProtection
Systems Corporation pursuant to Section 3.2(c).
(i)“FDC Act” means the Federal Food, Drug, and Cosmetic Act, 21 USC 301, et seq.
as amended, and including any rules, regulations and requirements promulgated
thereunder.
(j)“Governmental Entity” means any supranational, national, state, municipal,
local or foreign government, any court, tribunal, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.
(k)“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and including any rules, regulations and requirements promulgated
thereunder.








image211.jpg [image211.jpg]

--------------------------------------------------------------------------------









(l)“Knowledge” means, with respect to Lumos and its Affiliates, the actual
knowledge of
(a) the Chief Executive Officer, (b) the Chief Financial Officer, and (c) the
General Counsel of Lumos, after performing a reasonable inquiry.
(m)“Legal Requirements” means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity and any Orders applicable to a Party or to
any of its assets, properties or businesses. Legal Requirements shall include,
with respect to Lumos, any responsibilities, requirements, obligations,
parameters and conditions relating to the Priority Review Voucher set forth in
(i) the BLA Approval Letter, (ii) any other correspondence received by Lumos or
its Affiliates from the FDA regarding the Priority Review Voucher, (iii) Section
529 of the FDC Act (21 USC 360ff), or (iv) the July 24, 2019 FDA draft guidance
document, “Tropical Disease
Priority Review Vouchers, Guidance for Industry.”
(n)“Liabilities” means all debts, liabilities and obligations, whether presently
in existence or arising hereafter, accrued or fixed, absolute or contingent,
matured or unmatured, determined or determinable, asserted or un asserted, known
or unknown, including those arising under any law, action or Order and those
arising under any Contract.
(o)“License and Collaboration Agreement” means the license and collaboration
agreement, by and among Merck, BioProtection Systems Corporation and NewLink
Genetics Corporation, effective as of November 21, 2014.
(p)“Order” means any order, decree, edict, injunction, writ, award or judgment
of any Governmental Entity.
(q)“Person” means any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or Governmental Entity.
(r)“PHAC Agreement” means the Amended and Restated License Agreement by and
between BioProtection Systems Corporation, an Affiliate of Lumos, and Her
Majesty the Queen in Right of Canada, as represented by the Minister of Health,
acting through the Public Health Agency of Canada, dated December 5, 2017.
(s)“Priority Review” means review and action by the FDA on a human drug
application in accordance with Section 529(a)(1) of the FDC Act.
(t)“Priority Review Voucher” means the priority review voucher issued by the
United States Secretary of Health and Human Services to Merck, as the sponsor of
a tropical disease product application, and assigned tracking number PRV BLA
125690, that entitles the holder of such voucher to Priority Review, as
evidenced by a copy of the letter attached hereto as Exhibit A.
(u)“Proceeding” means any claim, action, arbitration, audit, hearing,
investigation, litigation, proceeding or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private) commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Entity or arbitrator.






image211.jpg [image211.jpg]

--------------------------------------------------------------------------------









“Purchased Assets” means (i) the Priority Review Voucher, and (ii) any and all
rights, benefits and entitlements afforded to the holder of the Priority Review
Voucher.
(v)“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.
(w)“Subject BLA” means BLA No. 125690 approved on December 19, 2019, and the
subject of Department of Health and Human Services U.S. License No. 0002, issued
to Merck with respect to Ebola Zaire Vaccine, Live, which is indicated for the
prevention of disease caused by Zaire ebolavirus in individuals 18 years of age
and older.
(x)“Third Party” means any Person other than a Party and such Party’s
Affiliates.
Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 1.1 shall have the meanings assigned to such terms in this
Agreement.
ARTICLE 2. PURCHASE AND SALE
2.1 Purchase and Sale; No Assumed Liabilities.
(a)Upon the terms and subject to the conditions of this Agreement, Merck agrees
to purchase from BioProtection Systems Corporation, and Lumos and BioProtection
Systems Corporation agree to sell, transfer, convey, assign and deliver to
Merck, at the Closing all of the Purchased Assets free and clear of all
Encumbrances.
(b)Merck shall not assume or be liable for any Liabilities of Lumos,
BioProtection Systems Corporation or its Affiliates (fixed, contingent or
otherwise, and whether or not accrued) (such Liabilities, “Excluded
Liabilities”).
b.Purchase Price. The Parties agree that the value of the Purchased Assets is
One Hundred Million United States Dollars (U.S. $100,000,000). Pursuant to the
License and Collaboration Agreement, Merck is entitled to 40% of the value of
the Purchased Assets. Accordingly, the total consideration to be paid by Merck
for all of the Purchased Assets shall be Sixty Million United States Dollars
(U.S. $60,000,000) (the “Purchase Price”). For clarity, upon the Closing, all of
the payment obligations of Lumos or BioProtection Systems Corporation to Merck
under Section 5.3.1 of the License and Collaboration Agreement shall be deemed
to be satisfied.
c.Method of Payment. Merck shall pay the Purchase Price in two installments. The
first installment of Thirty Four Million United States Dollars (U.S.
$34,000,000) shall be due and payable at the Closing and the second installment
of Twenty Six Million United States Dollars (U.S. $26,000,000) shall be due and
payable on January 11, 2021. All payments to Lumos shall be made in cash by wire
transfer of immediately available funds to a bank account specified by Lumos in
writing to Merck in Schedule 2.3 of this Agreement
ARTICLE 3. CLOSING
3.1 Closing. The consummation of the transactions contemplated by this Agreement
(the
“Closing”) shall be conducted telephonically and/or via email or other similar
means of correspondence  
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



    on the third (3rd) Business Day after all of the conditions set forth in
ARTICLE 6 have been satisfied or waived (other than those conditions, which, by
their terms, are intended to be satisfied at the Closing, but subject to
satisfaction or waiver of such condition) or such other date as may be mutually
agreed upon in writing by Merck and Lumos. The date on which the Closing
actually takes place is referred to in this Agreement as the “Closing Date”.
3.2 Transactions to be Effected at Closing.
(a)At the Closing, Lumos on behalf of itself and BioProtection Systems
Corporation, shall deliver, or cause to be delivered, to Merck:






a.The certificate referred to in Section 6.2(c), appropriately executed;
b.A duly executed Bill of Sale, in the form attached hereto as Exhibit B (the
“Bill of Sale”); and
c.A copy of the joint FDA notification cover letter and the Lumos transfer
acknowledgement letter for inclusion in the FDA Notification Package, which FDA
cover letter and Lumos transfer acknowledgement letter shall be in the form of
Exhibit C-1 and Exhibit C-2, respectively, or such other form as the FDA may
require as of the Closing Date.
(b)At the Closing, Merck shall deliver, or cause to be delivered, to Lumos:
i. The certificate referred to in Section 6.3(c), appropriately executed; ii. A
duly executed Bill of Sale;
c.The first installment of the Purchase Price, by wire transfer of immediately
available finds to the account specified in Schedule 2.3 of this Agreement; and
d.A copy of the joint FDA notification cover letter and the Merck transfer
acknowledgement letter for inclusion in the FDA Notification Package, which FDA
cover letter and Merck transfer acknowledgement letter shall be in the form
attached hereto as Exhibit C-1 and Exhibit C-3, respectively, or such other form
as the FDA may require as of the Closing Date.
(c)On the Closing Date, Merck and Lumos shall submit the fully executed FDA
Notification Package to the FDA.
3.3 Title Passage; Notification.
(a)Title Passage. Upon Closing, all of the right, title and interest of Lumos
and its Affiliates, including BioProtection Systems Corporation, in and to the
Purchased Assets shall pass to Merck.
(b)Filings; Notifications. Merck and Lumos agree to reasonably cooperate and
assist each other with respect to all filings.
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------













ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF LUMOS
Lumos represents and warrants to Merck, as of the Effective Date and as of the
Closing Date, as follows:
4.1 Organization, Standing and Power. Lumos is a corporation duly organized and
validly existing under the laws of the State of Delaware. Lumos has the
corporate power and authority to own, operate and lease its properties and to
carry on its business as presently conducted and is duly qualified or licensed
to do business and is in good standing in each jurisdiction where the character
of its properties owned or leased or the nature of its activities make such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to adversely affect any of the Purchased Assets or Lumos’s ability to
consummate the transactions contemplated by this Agreement. Lumos is not in
violation of its certificate of incorporation or bylaws, in each case as amended
to date. BioProtection Systems Corporation is an Affiliate and a wholly-owned
subsidiary of Lumos.
4.2 Due Authority. Lumos has the requisite corporate power and authority to
enter into and perform its obligations and the obligations of BioProtection
Systems Corporation under this Agreement. The execution, delivery and
performance of this Agreement, and the consummation of the Asset Purchase, have
been duly and validly approved and authorized by all necessary corporate action
on the part of Lumos, and this Agreement has been duly executed and delivered by
Lumos. This Agreement, upon execution by the Parties, will constitute a valid
and binding obligation of Lumos enforceable against Lumos in accordance with its
terms, subject only to the effect, if any, of (a) applicable bankruptcy and
other similar laws affecting the rights of creditors generally and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
4.3 Required Approval. No Third Party approval is necessary to approve the Asset
Purchase.
4.4 Noncontravention. The execution and delivery of this Agreement by Lumos does
not, and the consummation of the transactions contemplated hereby, including the
transfer of title to, ownership in, and possession of the Purchased Assets, will
not, (a) result in the creation of any Encumbrance on any of the Purchased
Assets or (b) conflict with, or result in any violation of or default under
(with or without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit under, or require any consent, approval or waiver from any Person
pursuant to, (i) any provision of the certificate of incorporation or bylaws of
Lumos, in each case as amended to date, (ii) any Contract to which Lumos or any
Affiliate of Lumos is a party or by which it or its assets are bound which
involves or affects in any way any of the Purchased Assets or (iii) except as
may be required to comply with the HSR Act (if applicable), any Legal
Requirements applicable to Lumos or any Affiliate of Lumos or any of the
Purchased Assets.
4.5 No Consents. Except for the FDA Notification Package, and, if applicable,
the filing of a Premerger Notification and Report Form under the HSR Act, no
filing, authorization, consent, approval, permit, order, registration or
declaration, governmental or otherwise, is necessary to enable or authorize
Lumos to enter into, and to perform its obligations under, this Agreement.
4.6 Title to Purchased Assets. BioProtection Systems Corporation, a wholly owned
subsidiary of Lumos, is the sole and exclusive owner of the Purchased Assets and
at the Closing will transfer to Merck good and transferable title to the
Purchased Assets free and clear of any Encumbrances.   
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



   
BioProtection Systems Corporation has performed all actions reasonably necessary
to perfect its ownership of, and its ability to transfer, the Purchased Assets.
4.7 Contracts. Except for this Agreement and the License and Collaboration
Agreement, there is no Contract to which Lumos or any Affiliate of Lumos is a
party that involves or affects the ownership of, licensing of, title to, or use
of any of the Purchased Assets.
4.8 Compliance With Legal Requirements. Lumos and its Affiliates are, and at all
times have been, in full compliance with each Legal Requirement that is or was
applicable to (a) Lumos’s and its affiliates’ conduct, acts, or omissions with
respect to any of the Purchased Assets or (b) any of the Purchased Assets. Lumos
and its Affiliates have not received any notice or other communication (whether
oral or written) from any Person regarding actual, alleged, possible or
potential violation of, or failure to comply with, any such Legal Requirement.
4.9 Legal Proceedings. Except as set forth in Schedule A attached hereto (the
“Lumos Disclosure Schedule”), there is no pending, or to Lumos’s Knowledge,
threatened Proceeding that involves or affects (or may involve or affect) the
ownership of, licensing of, title to, or use of any of the Purchased Assets.
None of the Purchased Assets are subject to any Order of any Governmental Entity
or arbitrator.
4.10 Governmental Authorizations. Lumos is not required to hold any license,
registration, or permit issued by any Governmental Entity to own, use or
transfer the Purchased Assets, other than such licenses, registrations or
permits that have already been obtained.
4.11 Solvency. Lumos is not entering into this Agreement with the actual intent
to hinder, delay, or defraud any creditor of Lumos. The remaining assets of
Lumos after the Closing will not be unreasonably small in relation to the
business in which Lumos will engage after the Closing. Upon and immediately
following the Closing Date, after giving effect to all of the transactions
contemplated by and in this Agreement (including the payment of the Purchase
Price), Lumos will not be insolvent and will have sufficient capital to continue
in business and pay its debts as they become due.
4.12 Revocation; Use of Purchased Assets. The Priority Review Voucher has not
been terminated, cancelled or revoked, and neither Lumos nor any of its
Affiliates or any of their respective Representatives has taken or omitted to
take any action, and to Lumos’s Knowledge there are no facts or circumstances
that would reasonably be expected to (with or without notice or lapse of time or
both) result in the termination, cancellation or revocation of the Priority
Review Voucher. There is no term or condition imposed by the FDA on the Priority
Review Voucher that is not set forth in the BLA Approval Letter or Section 524
of the FDC Act. Lumos has provided to Merck true and complete copies of the BLA
Approval Letter and any other material communications received by Lumos or any
of its Affiliates from the FDA regarding the Priority Review Voucher.
4.13 Intent to Use. Neither Lumos nor any of its Affiliates has notified the FDA
of intent to use the Priority Review Voucher to obtain a Priority Review.
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF MERCK
Merck represents and warrants to Lumos as follows:








image211.jpg [image211.jpg]

--------------------------------------------------------------------------------







5.1 Organization, Standing and Power. Merck is a corporation duly organized and
validly existing under the laws of the State of New Jersey. Merck has the
corporate power and authority to own, operate and lease its properties and to
carry on its business as presently conducted and is duly qualified or licensed
to do business and is in good standing in each jurisdiction where the character
of its properties owned or leased or the nature of its activities make such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to adversely affect any of the Purchased Assets or Merck’s ability to
consummate the transactions contemplated by this Agreement. Merck is not in
violation of its certificate of incorporation or bylaws, in each case as amended
to date.


5.2 Due Authority. Merck has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement, and the consummation of the Asset
Purchase, have been duly and validly approved and authorized by all necessary
corporate action on the part of Merck, and this Agreement has been duly executed
and delivered by Merck. This Agreement, upon execution by the Parties, will
constitute a valid and binding obligation of Merck enforceable against Merck in
accordance with its terms, subject only to the effect, if any, of (a) applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.
5.3 Noncontravention. The execution and delivery of this Agreement by Merck does
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under, or
require any consent, approval or waiver from any Person pursuant to, (a) any
provision of the certificate of incorporation or bylaws of Merck, in each case
as amended to date, (b) any Contract to which Merck or any Affiliate of Merck is
bound, or (iii) except as may be required to comply with the HSR Act (if
applicable), any Legal Requirements applicable to Merck or any Affiliate of
Merck.
5.4 No Consents. Except for the FDA Notification Package and, if applicable, the
filing of a Premerger Notification and Report Form under the HSR Act, no filing,
authorization, consent, approval, permit, order, registration or declaration,
governmental or otherwise, is necessary to enable or authorize Merck to enter
into, and to perform its obligations under, this Agreement.
ARTICLE 6. CONDITIONS TO CLOSING
6.1 Conditions Precedent of Merck and Lumos. Each Party’s obligations to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions precedent:
(a)HSR Act. If applicable, the waiting period under the HSR Act relating to the
transactions contemplated by this Agreement shall have expired.
(b)No Injunctions or Restraints. No temporary restraining order, preliminary or
permanent injunction or other material legal restraint or prohibition issued or
promulgated by a Governmental Entity preventing the consummation of the
transactions contemplated by this Agreement shall be in effect, and there shall
not be any applicable Legal Requirement that makes consummation of the
transactions contemplated by this Agreement illegal.    
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



   
(c)No Governmental Litigation. There shall not be any Proceeding commenced or
pending by a Governmental Entity seeking to prohibit, limit, delay, or otherwise
restrain the consummation of this Agreement and/or the transactions contemplated
hereby.
6.2 Merck’s Conditions Precedent. The obligations of Merck to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions
precedent:
(a)Accuracy of Representations. Each of the representations and warranties made
by
Lumos in this Agreement (other than the representations and warranties made by
Lumos in Sections
4.1, 4.2, 4.6, 4.9, 4.11, 4.12 and 4.13) shall be true and correct in all
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date), provided that any such failure of such
representations and warranties to be true and correct shall be disregarded if it
would not, individually or in the aggregate, reasonably be expected to restrict,
limit or preclude the transfer and/or use of the Purchased Assets to or by
Merck. Each of the representations and warranties made by Lumos in Sections 4.1,
4.2, 4.6, 4.9, 4.11, 4.12 and 4.13 shall be true and correct in all respects at
and as of the Closing Date (or, in each case, if made as of a specified period
date, as of such period or date).
(b)Performance of Covenants. All of the covenants and obligations that Lumos is
required to comply with or to perform hereunder at or prior to the Closing Date
shall have been complied with and performed in all material respects.
(c)Closing Certificate. Lumos shall have delivered to Merck a certificate, dated
the Closing Date and signed by Lumos, certifying that the conditions set forth
in Sections 6.2(a) and
6.2(b) have been satisfied.
6.3 Lumos’s Conditions Precedent. The obligations of Lumos to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing Date, or each of the following conditions
precedent:
(a)Accuracy of Representations. Each of the representations and warranties made
by Merck in this Agreement shall be true and correct in all respects at and as
of the Closing Date (or, if made as of a specified period or date, as of such
period or date), except to the extent that such representations and warranties
are qualified by the term “material”, or words of similar import, in which case
such representations and warranties (as so written, including the terms
“material”, or words of similar import) shall be true and correct in all
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date).
(b)Performance of Covenants. All of the covenants and obligations that Merck is
required to comply with or to perform hereunder at or prior to the Closing Date
shall have been complied with and performed in all material respects.
(c)Closing Certificate. Merck shall have delivered to Lumos a certificate, dated
the Closing Date and signed by Merck, certifying that the conditions set forth
in Sections 6.3(a) and
6.3(b) have been satisfied.








image211.jpg [image211.jpg]

--------------------------------------------------------------------------------









ARTICLE 7 PRE-CLOSING COVENANTS AND AGREEMENTS
7.1 Antitrust Notification.
(a)If a filing under the HSR Act is required, Lumos and Merck shall file, or
shall cause their ultimate parent entities as defined in the HSR Act to file, as
soon as practicable (but not later than ten (10) Business Days) after the
Effective Date, any notifications required under the HSR Act, and shall respond
as promptly as practicable to all inquiries or requests received from the
Federal Trade Commission, the Antitrust Division of the Department of Justice or
any Governmental Entity for additional information or documentation. Each Party
shall pay for the fees associated with their own filings and submissions. In
connection therewith, the Parties shall, or shall cause their respective
Affiliates to, (i) furnish to the other Party such necessary information and
reasonable assistance as the other Party may reasonably request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act, and (ii) keep the other Party reasonably apprised of the status of any
communications with, and any inquiries or requests for additional information
from the applicable Governmental Entity.
(b)Subject to applicable confidentiality restrictions or restrictions required
by applicable Legal Requirements, each Party will notify the other promptly upon
the receipt of (i) any comments or questions from any Governmental Entity in
connection with any filings made pursuant to Section 7.1(a) or the transactions
contemplated by this Agreement and (ii) any requests by any Governmental Entity
for information or documents relating to an investigation of the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, each Party shall provide to the other (or the other’s respective
advisors) upon request copies of all correspondence between such Party and any
Governmental Entity relating to the transactions contemplated by this Agreement.
The Parties may, as they deem advisable and necessary, designate any
correspondence provided to the other under this Section 7.1(b) as “outside
counsel only.” Such materials and the information contained therein shall be
given only to outside counsel of the recipient and will not be disclosed by such
outside counsel to employees, officers, or directors of the recipient without
the advance written consent of the Party providing such materials. In addition,
to the extent reasonably practicable, all discussions, telephone calls, and
meetings with a Governmental Entity regarding the transactions contemplated by
this Agreement shall include representatives of both Parties. Subject to
applicable Legal Requirements, the Parties will consult and cooperate with each
other in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, and proposals made or submitted to any Governmental Entity
regarding the transactions contemplated by this Agreement by or on behalf of any
Party.
ARTICLE 8. INDEMNIFICATION
8.1 Indemnification.
(a)Indemnification by Lumos. From and after the Closing, Lumos will indemnify
defend and hold Merck and its Affiliates, and their respective directors,
officers, employees and agents harmless for, from and against any and all
Liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Damages”) to the extent arising out of or
resulting from (i) any breach of Lumos’s representations, warranties, covenants
or obligations under this Agreement or any certificate delivered by Lumos
hereunder, (ii) Lumos’s grossly negligent and/or wrongful acts,    
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



     omissions or misrepresentations, regardless of the form of action, in
connection with this Agreement, and/or (iii) any Excluded Liabilities.
(b)Indemnification by Merck. From and after the Closing, Merck will indemnify
defend and hold Lumos and its Affiliates, and their respective directors,
officers, employees and agents harmless for, from and against any and all
Damages to the extent arising out of or resulting from (i) any breach of Merck’s
representations, warranties, covenants or obligations under this Agreement or
any certificate delivered by Merck hereunder, (ii) Merck’s grossly negligent
and/or wrongful acts, omissions or misrepresentations, regardless of the form of
action, in connection with this Agreement, and/or (iii) Merck’s, its
Affiliates’, or any subsequent transferee’s use or ownership of the Purchased
Assets.
8.2 Indemnification Procedures for Third Party Claims.
(a)A Person entitled to indemnification pursuant to Section 8.1 will hereinafter
be referred to as an “Indemnitee.” A Party obligated to indemnify an Indemnitee
hereunder will hereinafter be referred to as an “Indemnitor.” Indemnitee shall
inform Indemnitor of any indemnifiable Damages arising out of a third party in
respect of which an Indemnitee may seek indemnification pursuant to Section 8.1
(a “Third Party Claim”) as soon as reasonably practicable after the Third Party
Claims arises, it being understood and agreed that the failure to give such
notice will not relieve the Indemnitor of its indemnification obligation under
this Agreement except and only to the extent that such Indemnitor is actually
and materially prejudiced as a result of such failure to give notice.
(b)If the Indemnitor has acknowledged in writing to the Indemnitee within thirty
(30) days of receipt of the Third Party Claim the Indemnitor’s responsibility
for defending such Third Party Claim, the Indemnitor shall have the right to
defend at its sole cost and expense, such Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted
diligently by the Indemnitor to a final conclusion or settled at the discretion
of the Indemnitor; provided, however, that the Indemnitor may not enter into any
compromise or settlement unless (i) such compromise or settlement includes as an
unconditional term thereof, the giving by each claimant or plaintiff to the
Indemnitee of a release from all liability in respect of such Third Party Claim;
and (ii) the Indemnitee consents to such compromise or settlement, which consent
shall not be withheld or delayed unless such compromise or settlement involves
(A) any admission of legal wrongdoing by the Indemnitee, (B) any payment by the
Indemnitee that is not indemnified hereunder, or (C) the imposition of any
equitable relief against the Indemnitee. If the Indemnitor does not elect to
assume control of the defense of a Third Party Claim or if a good faith and
diligent defense is not being or ceases to be materially conducted by the
Indemnitor, the Indemnitee shall have the right, at the expense of the
Indemnitor, upon at least ten (10) Business Days’ prior written notice to the
Indemnitor of its intent to do so, to undertake the defense of such Third Party
Claim for the account of the Indemnitor (with counsel reasonably selected by the
Indemnitee and approved by the Indemnitor, such approval not to be unreasonably
withheld or delayed), provided, that the Indemnitee shall keep the Indemnitor
apprised of all material developments with respect to such Third Party Claim and
promptly provide the Indemnitor with copies of all correspondence and documents
exchanged by the Indemnitee and the opposing party(ies) to such litigation. The
Indemnitee may not compromise or settle such litigation without the prior
written consent of the Indemnitor, such consent not to be unreasonably withheld
or delayed.   
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



  
(c)The Indemnitee may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnitor pursuant to this Section
8.2 and shall bear its own costs and expenses with respect to such
participation; provided, however, that the Indemnitor shall bear such costs and
expenses if counsel for the Indemnitor shall have reasonably determined that
such counsel may not properly represent both the Indemnitor and the Indemnitee.
8.3 Direct Claims. A claim for indemnification for any matter not involving a
Third Party Claim may be asserted by written notice to the Party from whom
indemnification is sought. Such notice shall include the facts constituting the
bases for such claim for indemnification, the Sections of this Agreement upon
which such claim for indemnification is then based, and an estimate, if
possible, of the amount of Damages suffered or reasonably expected to be
suffered by the party seeking indemnification.
ARTICLE 9. TERMINATION
9.1 Termination Prior to Closing. Notwithstanding any contrary provisions of
this Agreement, the respective obligations of the Parties hereto to consummate
the transactions contemplated by this Agreement may be terminated and abandoned
at any time before Closing only as follows:
(a)Upon the mutual written consent of Merck and Lumos; or
(b)By either Party, by written notice to the other Party if the Closing has not
occurred on or before one hundred and thirty-five (135) days from the Effective
Date for any reason; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to any Party whose
material breach of any provision set forth in this Agreement has resulted in the
failure of the Closing to occur on or before such date.
9.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 9.1, written notice thereof shall forthwith be given to the
other Party hereto specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(except for the provisions of this Section 9.2, Section 10.3, ARTICLE 1, ARTICLE
8 and ARTICLE 11, which shall survive any such termination) and there shall be
no liability on the part of Merck or Lumos except for damages resulting from any
breach prior to termination of this Agreement by Merck or Lumos.
ARTICLE 10. ADDITIONAL COVENANTS
10.1 Further Assurances.
(a)The Parties shall cooperate reasonably with each other in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, including any notifications or filings required to be made to the FDA
in connection with the transfer of the Purchased Assets, and shall (a) furnish
upon request to each other such information, (b) execute and deliver to each
other such other documents, and (c) do such other acts and things, all as the
other Party may reasonably request for the purpose of carrying out the intent of
this Agreement and the transactions contemplated by this Agreement, including
the use by Merck, its Affiliates and/or their respective successors and assigns
of the Priority Review Voucher in accordance with its terms and applicable Legal
Requirements.    
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



  
(b)Without limiting the foregoing, Merck and Lumos agree to cooperate and assist
each other with respect to all filings or notifications to any Governmental
Entity related to the transfer and assignment of the Purchased Assets.
(b)Compliance with Legal Requirements. Lumos shall, and shall cause its
Affiliates and each of their respective successors in interest to the tropical
disease product for which the Priority Review Voucher was awarded to, at all
times comply with all Legal Requirements applicable to the Purchased
Assets, including any and all Legal Requirements applicable to the use or
transfer of the Priority Review Voucher. Lumos shall promptly forward to Merck
any communications or notices related to the Purchased Assets sent from any
Governmental Entity that Lumos or its Affiliates receive.
(c)Nondisclosure.
(a)With respect to Confidential Information received from a Party, the other
Party will (i) not use such Confidential Information for any reason other than
to carry out the intent and purpose of this Agreement, and (ii) not disclose
such Confidential Information to any Person, except in each case as otherwise
expressly permitted by this Agreement or with the prior written consent of the
disclosing Party.
(b)A Party may disclose Confidential Information to its Affiliates and their
respective Representatives on a need-to-know basis.
(c)A Party will (i) enforce the terms of this Section 10.3 as to its
Representatives, (ii) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Section 10.3,
and (iii) be responsible for any breach of this Section 10.3 by it or its
Representatives.
(d)If a Party becomes compelled by a judicial or administrative process
(including a request for discovery received in an arbitration or litigation
proceeding) to make any disclosure that is prohibited or otherwise constrained
by this Section 10.3, such Party shall provide the other Party with prompt
notice of such compulsion so that the other Party has an opportunity to seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Section 10.3. In the absence of a protective order
or other remedy, the Party subject to the requirement to disclose may disclose
that portion (and only that portion) of the Confidential Information that, based
upon advice of its counsel, it is legally compelled to disclose; provided,
however, that such Party shall use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded by any Person to whom any
Confidential Information is so disclosed.
10.4 Disclosures Concerning this Agreement. Merck and Lumos have mutually agreed
that
Lumos may issue a press release on or after the Effective Date with respect to
the execution of this Agreement in the form attached as Exhibit D hereto. Merck
and Lumos agree not to (and to ensure that their respective Affiliates do not)
issue any other press releases or public announcements concerning this Agreement
without the prior written consent of the other Party (which shall not be
unreasonably withheld or delayed), except as required by a Governmental Entity
or applicable Legal Requirement (including the rules and regulations of any
stock exchange or trading market on which a Party’s securities are traded);
provided that the Party intending to disclose such information shall: (a) use
reasonable efforts to provide the other Party with advance notice of such
required disclosure, and an opportunity to review and comment on such proposed
disclosure, and (b) in good faith consider incorporating such comments and    
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



    use reasonable efforts to incorporate such comments, limit the proposed
disclosure or obtain confidential treatment of such proposed disclosure to the
extent reasonably requested by the other Party (which comments shall be
considered in good faith by the disclosing Party). Each Party acknowledges that
the other Party, or the other Party’s parent entity, as a publicly traded
company, is legally obligated to make timely disclosures of material events
relating to its business. The Parties acknowledge that either or both Parties
may be obligated to file a copy of this Agreement with the United States
Securities and Exchange
Commission (the “SEC”). Without limiting the foregoing, any Party so obligated
shall provide the other
Party with a reasonable opportunity to review, comment and request confidential
treatment of this
Agreement pursuant to applicable rules under the Securities Exchange Act of
1934, as amended, and the Freedom of Information Act and the rules promulgated
thereunder to permit the filing of a redacted exhibit. The Party so obligated
shall (a) give due consideration to the other Party’s request, and (b) use
reasonable efforts to incorporate any comments provided by the other Party,
limit such disclosure or obtain such confidential treatment or permission to
redact such exhibit, provided that there is no assurance that such request will
be granted by the SEC and the SEC may require filing of the Agreement in full.
Notwithstanding the foregoing, without prior submission to or approval of the
other Party, either Party may issue press releases or public announcements which
incorporate information concerning this Agreement which information was included
in a press release or public disclosure which was previously disclosed under the
terms of this Agreement.
ARTICLE 11. GENERAL PROVISIONS
11.1 Survival. Except as expressly set forth herein, the representations and
warranties contained in this Agreement, and liability for the breach thereof,
shall survive the Closing Date and shall remain in full force and effect for a
period of three (3) years following the Closing Date; provided, however, that
the representations and warranties contained in Sections 4.1, 4.2, 4.6, 4.9,
4.11, 4.12 and 4.13 hereof, and all covenants and obligations contained herein,
shall, in each case, survive the Closing Date and remain in full force and
effect until the expiration of the applicable statute of limitations.
11.2 Transfer, Taxes, and Fees. Notwithstanding any provision in this Agreement
to the contrary, each respective Party shall bear and pay any and all sales
taxes, value added taxes, stamp taxes, use taxes, transfer taxes, documentary
charges, recording fees or similar taxes, charges, or fees (including any
penalties, interest and additions thereto) that may become payable by it or its
Affiliates in connection with the Asset Purchase. For clarity, the obligation to
withhold shall not be deemed “payable” by a Party or its Affiliates pursuant to
the foregoing sentence, but shall be considered an obligation of the Party on
whose behalf the withholding is paid to the Governmental Entity.
11.3 Priority Review Fee. The priority review fee described in Section 524(c) of
the FDC Act (21 U.S.C § 360n) (the “Priority Review Fee”) and all other user
fees under the FDC Act applicable to human drug application for which the
Priority Review Voucher is redeemed, following the Closing shall be borne
exclusively by Merck, its Affiliates or any transferee of the Priority Review
Voucher. In any event, Lumos shall have no liability or obligation for any such
fees.
11.4 Notices. Any notice or other communication required or permitted to be
delivered to any Party shall be in writing and shall be deemed properly
delivered, given and received: (a) when delivered by hand; or (b) upon such
Party’s receipt after being sent by registered mail, by courier or express
delivery service, in any case to the address set forth beneath the name of such
Party below (or to such address as such Party shall have specified in a written
notice given to the other Party in accordance with this Section 11.4):  
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



  
if to Merck, to:
Merck Sharp & Dohme Corp.
One Merck Drive
PO Box 100
Whitehouse Station, NJ 08889-0100
Attention: Office of Secretary
Email: office.secretary@merck.com
With a copy (which shall not constitute notice) to:
Merck Sharp & Dohme Corp.
2000 Galloping Hill Drive
PO Box 539
Kenilworth, NJ 07033-1310
Attention: Senior Vice President, Business Development
if to Lumos, to:

Lumos Pharma, Inc.
2503 South Loop Drive, Suite 5100
Ames, IA 50010
Attention: General Counsel
Email: bpowers@lumos-pharma.com

With a copy (which shall not constitute notice) to:

Lumos Pharma, Inc.
4200 Marathon Blvd., Suite 200 Austin, Texas 78756
11.5 Construction.
i.The Parties agree that any rule of construction to the effect that ambiguities
are to be resolved against the drafting Party shall not be applied in the
construction or interpretation of this Agreement.
ii.As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
iii.Except as otherwise indicated, all references in this Agreement to
“Articles” and “Sections” are intended to refer to Articles and Sections of this
Agreement.
11.6 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered to the other Party hereto, it being understood that all
Parties hereto need not sign the same counterpart. The exchange of a fully
executed Agreement (in counterparts or otherwise) by electronic transmission or
facsimile shall be sufficient to bind the Parties hereto to the terms and
conditions of this Agreement.    
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



  
11.7 Entire Agreement. This Agreement, including all exhibits and schedules
attached hereto, set forth the entire understanding of the Parties relating to
the purchase of the Purchased Assets and supersede all prior agreements and
understandings among or between the Parties relating to thereto. For clarity, no
provision in this Agreement shall supersede any provision of the License and
Collaboration Agreement and shall not release Merck, Lumos or BioProtection
Systems Corporation of any of their respective obligations or liabilities
pursuant to the License and Collaboration Agreement. In the event of any
inconsistencies between the terms of this Agreement and the License and
Collaboration Agreement, the terms of the License and Collaboration Agreement
will control. For clarity, the Parties agreement that all of the payment
obligations of Lumos or BioProtection Systems Corporation to Merck under Section
5.3.1 of the License and Collaboration Agreement shall be deemed to be satisfied
upon Closing pursuant to Section 2.2 shall not be deemed an inconsistency
between the terms of this Agreement and the License and Collaboration Agreement.
11.8 Assignment. No Party will have the right to assign this Agreement, in whole
or in part, by operation of law or otherwise, without the other Party’s express
prior written consent. Any attempt to assign this Agreement without such
consent, will be null and void. Notwithstanding the foregoing, any Party may
assign this Agreement, in whole or in part, without the consent of the other
Party: (a) to a Third Party that succeeds to all or substantially all of its
assets or business related to this Agreement (whether by sale, merger, operation
of law or otherwise); or (b) to an Affiliate of such Party. Notwithstanding the
foregoing, Merck may assign this Agreement, in whole or in part, without Lumos’s
consent, to any purchaser, transferee, or assignee of any of the Purchased
Assets. For the avoidance of doubt, no assignment made pursuant to this Section
11.8 shall relieve the assigning Party of any of its obligations under this
Agreement. Subject to the foregoing, this Agreement will bind and inure to the
benefit of each Party’s successors and permitted assigns.
11.9 Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement shall continue
in full force and effect and shall be interpreted so as to reasonably effect the
intent of the Parties hereto. The Parties hereto shall use commercially
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such voided or
unenforceable provision.
11.10 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
or equity upon such Party, and the exercise by a Party hereto of any one remedy
shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any Party of any right to specific
performance or injunctive relief.
11.11 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law. The
Parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the United States District Court in Wilmington, Delaware (or if such court does
not have subject matter jurisdiction, a State Court of the State of Delaware
located in Wilmington, Delaware) solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement.    
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



  
11.12 Amendment; Extension; Waiver. Subject to the provisions of applicable law,
the Parties hereto may amend this Agreement at any time pursuant to an
instrument in writing signed on behalf of each of the Parties hereto. At any
time, any Party hereto may, to the extent legally allowed, (a) extend the time
for the performance of any of the obligations or other acts of the other Party
hereto, (b) waive any inaccuracies in the representations and warranties made to
such Party contained herein or (c) waive compliance with any of the agreements
or conditions for the benefit of such Party contained herein. Any agreement on
the part of a Party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such Party. Without
limiting the generality or effect of the preceding sentence, no delay in
exercising any right under this Agreement shall constitute a waiver of such
right, and no waiver of any breach or default shall be deemed a waiver of any
other breach or default of the same or any other provision in this Agreement.
11.13 Representation By Counsel; Interpretation. Lumos and Merck each
acknowledge that it has been represented by its own legal counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it, has no application and is expressly waived.
11.14 Expenses. Whether or not the purchase and sale of the Purchased Assets and
the other transactions contemplated by this Agreement are consummated, and
expect as otherwise set forth in this Agreement, each of the Parties shall bear
its own fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby.
SIGNATURE PAGE FOLLOWS




















































image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of Merck and Lumos has caused this Asset Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.

MERCK SHARP & DOHME CORP.
By:
Name:
Title:

LUMOS PHARMA, INC.
By:
Name:
Title:

 
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------




Exhibit A
Priority Review Voucher Letter
 


image211.jpg [image211.jpg]


--------------------------------------------------------------------------------



image31.jpg [image31.jpg]
Our STN: BL 125690/0 BLA APPROVAL
December 19, 2019
Merck Sharp & Dohme Corp.
Attention: Jayanthi Wolf, PhD
351 N. Sumneytown Pike
P.O. Box 1000
UG2D-068
North Wales, PA 19454
Dear Dr. Wolf:
Please refer to your Biologics License Application (BLA) submitted on July 12,
2019, and received on July 15, 2019, under section 351(a) of the Public Health
Service Act (PHS Act) for Ebola Zaire Vaccine, Live.
LICENSING
We have approved your BLA for Ebola Zaire Vaccine, Live effective this date. You
are hereby authorized to introduce or deliver for introduction into interstate
commerce, Ebola Zaire Vaccine, Live under your existing Department of Health and
Human Services U.S. License No. 0002. Ebola Zaire Vaccine, Live is indicated for
the prevention of disease caused by Zaire ebolavirus in individuals 18 years of
age and older.
The review of this product was associated with the following National Clinical
Trial
(NCT) numbers: NCT02269423, NCT02280408, NCT02374385, NCT02314923, NCT02287480,
NCT02283099, NCT02296983, NCT02344407, NCT02378753, NCT02503202.
MANUFACTURING LOCATIONS
Under this license, you are approved to manufacture Ebola Zaire Vaccine, Live at
your facility located at Burgwedel, Germany. You may label your product with the
proprietary name ERVEBO and market it in 1 mL single-dose vials.
We did not refer your application to the Vaccines and Related Biological
Products Advisory Committee because our review of information submitted in your
BLA, including the clinical study design and trial results, did not raise
concerns or controversial issues that would have benefited from an advisory
committee discussion.



--------------------------------------------------------------------------------

Page 2 – STN 125690/0 – Jayanthi Wolf, PhD
DATING PERIOD
The dating period for Ebola Zaire Vaccine, Live shall be 36 months from the date
of manufacture when stored at -70±10°C. The date of manufacture shall be defined
as the date of formulation of the Final Bulk Drug Product. The dating period for
your drug substance shall be 36 months when stored at -70±10°C. We have approved
the stability protocols in your license application for the purpose of extending
the expiration dating period of your drug substance and drug product under 21
CFR 601.12.
FDA LOT RELEASE
Please submit final container samples of the product in final containers
together with protocols showing results of all applicable tests. You may not
distribute any lots of product until you receive a notification of release from
the Director, Center for Biologics Evaluation and Research (CBER).
BIOLOGICAL PRODUCT DEVIATIONS
You must submit reports of biological product deviations under 21 CFR 600.14.
You should identify and investigate all manufacturing deviations promptly,
including those associated with processing, testing, packaging, labeling,
storage, holding and distribution. If the deviation involves a distributed
product, may affect the safety, purity, or potency of the product, and meets the
other criteria in the regulation, you must submit a report on Form FDA 3486 to
the Director, Office of Compliance and Biologics Quality, at the following
address:
Food and Drug Administration
Center for Biologics Evaluation and Research Document Control Center 10903 New
Hampshire Ave.
WO71-G112
Silver Spring, MD 20993-0002
MANUFACTURING CHANGES
You must submit information to your BLA for our review and written approval
under 21 CFR 601.12 for any changes in, including but not limited to, the
manufacturing, testing, packaging or labeling of Ebola Zaire Vaccine, Live, or
in the manufacturing facilities.
LABELING
Under 21 CFR 201.57(c)(18), patient labeling must be referenced in section 17
PATIENT COUNSELING INFORMATION. Patient labeling must be available and may
either be reprinted immediately following the full prescribing information of
the package insert or accompany the prescription product labeling.



--------------------------------------------------------------------------------

Page 3 – STN 125690/0 – Jayanthi Wolf, PhD
We hereby approve the draft package insert and the draft patient package insert
labeling submitted under amendment 61, dated December 19, 2019, the draft carton
labeling submitted under amendment 54, dated December 6, 2019, and draft
container labeling submitted under amendment 50, dated November 22, 2019.
CONTENT OF LABELING
As soon as possible, but no later than 14 days from the date of this letter,
please submit the final content of labeling (21 CFR 601.14) in Structured
Product Labeling (SPL) format via the FDA automated drug registration and
listing system (eLIST), as described at
http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/
default.htm. Information on submitting SPL files using eLIST may be found in the
guidance for industry SPL Standard for Content of Labeling Technical Qs and As
at
http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guida
nces/UCM072392.pdf.
The SPL will be accessible via publicly available labeling repositories.
PACKAGE AND CONTAINER LABELS
Please electronically submit final printed package and container labels that are
identical to the package and container labels submitted on December 6, 2019, and
November 22, 2019, respectively according to the guidance for industry Providing
Regulatory Submissions in Electronic Format — Certain Human Pharmaceutical
Product Applications and Related Submissions Using the eCTD Specifications at
https://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidan
ces/ucm333969.pdf.
All final labeling should be submitted as Product Correspondence to this BLA
125690 at the time of use (prior to marketing) and include implementation
information on Form FDA 356h.
ADVERTISING AND PROMOTIONAL LABELING
You may submit two draft copies of the proposed introductory advertising and
promotional labeling with Form FDA 2253 to the Advertising and Promotional
Labeling Branch at the following address:
Food and Drug Administration
Center for Biologics Evaluation and Research Document Control Center 10903 New
Hampshire Ave.
WO71-G112
Silver Spring, MD 20993-0002



--------------------------------------------------------------------------------

Page 4 – STN 125690/0 – Jayanthi Wolf, PhD
You must submit copies of your final advertising and promotional labeling at the
time of initial dissemination or publication, accompanied by Form FDA 2253 (21
CFR 601.12(f)(4)).
All promotional claims must be consistent with and not contrary to approved
labeling. You should not make a comparative promotional claim or claim of
superiority over other products unless you have substantial evidence or
substantial clinical experience to support such claims (21 CFR 202.1(e)(6)).
ADVERSE EVENT REPORTING
You must submit adverse experience reports in accordance with the adverse
experience reporting requirements for licensed biological products (21 CFR
600.80), and you must submit distribution reports as described in 21 CFR 600.81.
For information on adverse experience reporting, please refer to the guidance
for industry Providing Submissions in Electronic Format —Postmarketing Safety
Reports for Vaccines at
https://www.fda.gov/regulatory-information/search-fda-guidance-documents/providingsubmissions-electronic-format-postmarketing-safety-reports-vaccines.
For information on distribution reporting, please refer to the guidance for
industry Electronic Submission of Lot Distribution Reports at
http://www.fda.gov/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInformation
/Post-MarketActivities/LotReleases/ucm061966.htm.
TROPICAL DISEASE PRIORITY REVIEW VOUCHER
We also inform you that you have been granted a tropical disease priority review
voucher (PRV), as provided under section 524 of the FDCA. This PRV has been
assigned a tracking number, PRV BLA 125690. All correspondences related to this
voucher should refer to this tracking number.
This voucher entitles you to designate a single human drug application submitted
under section 505(b)(1) of the FDCA or a single biologic application submitted
under section 351 of the Public Health Service Act as qualifying for a priority
review. Such an application would not have to meet any other requirements for a
priority review. The list below describes the sponsor responsibilities and the
parameters for using and transferring a tropical disease PRV.
•The sponsor who redeems the PRV must notify FDA of its intent to submit an
application with a PRV at least 90 days before submission of the application and
must include the date the sponsor intends to submit the application. This
notification should be prominently marked, “Notification of Intent to Submit an
Application with a Tropical Disease Priority Review Voucher.”
•This PRV may be transferred, including by sale, by you to another sponsor of a
human drug or biologic application. If the PRV is transferred, the sponsor to



--------------------------------------------------------------------------------

Page 5 – STN 125690/0 – Jayanthi Wolf, PhD
whom the PRV has been transferred should include a copy of this letter (which
will be posted on our website as are all approval letters) and proof that the
PRV was transferred. When redeeming this PRV, you should refer to this letter as
an official record of the voucher.
For additional information regarding the PRV, see FDA's guidance, Tropical
Disease Priority Review Vouchers, at
http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guida
nces/UCM080599.pdf.
PEDIATRIC REQUIREMENTS
Under the Pediatric Research Equity Act (PREA) (21 U.S.C. 355c), all
applications for new active ingredients, new indications, new dosage forms, new
dosing regimens, or new routes of administration are required to contain an
assessment of the safety and effectiveness of the product for the claimed
indication in pediatric patients unless this requirement is waived, deferred, or
inapplicable.
We are waiving the pediatric study requirement for ages 0 through 11 months
because necessary studies are impossible or highly impracticable.
We are deferring submission of your pediatric study for ages 12 months through
16 years of age for this application because this product is ready for approval
for use in adults and the pediatric study has not been completed.
Your deferred pediatric study required under section 505B(a) of the Federal
Food, Drug, and Cosmetic Act (FDCA) is a required postmarketing study. The
status of this postmarketing study must be reported according to 21 CFR 601.28
and section 505B(a)(4)(c) of the FDCA. In addition, section 506B of the FDCA and
21 CFR 601.70 require you to report annually on the status of any postmarketing
commitments or required studies or clinical trials.
Label your annual report as an “Annual Status Report of Postmarketing Study
Requirement/Commitments” and submit it to the FDA each year within 60 calendar
days of the anniversary date of this letter until all Requirements and
Commitments subject to the reporting requirements under section 506B of the FDCA
are released or fulfilled. This required study is listed below:
1. Deferred study V920-016 to evaluate the safety and immunogenicity of ERVEBO
in children 12 months through 17 years of age.
Final Protocol Submission: October 21, 2016
Study Completion: January 31, 2020
Final Report Submission: June 30, 2021



--------------------------------------------------------------------------------

Page 6 – STN 125690/0 – Jayanthi Wolf, PhD
Submit final study reports to this BLA 125690. For administrative purposes, all
submissions related to this required pediatric postmarketing study must be
clearly designated as: “Required Pediatric Assessment.”
POSTMARKETING COMMITMENT NOT SUBJECT TO THE REPORTING REQUIREMENTS UNDER SECTION
506B
We acknowledge your written commitment as described in your letter of December
17, 2019, as outlined below:
2. To provide the Final Drug Product process performance qualification final
validation report as a ”Postmarketing Commitment – Final Study Report.”
Final Report Submission: May 29, 2020
We request that you submit information concerning nonclinical and chemistry,
manufacturing, and control postmarketing commitments and final reports to your
BLA 125690. Please refer to the sequential number for each commitment.
Please use the following designators to prominently label all submissions,
including supplements, relating to these postmarketing study commitments as
appropriate:
•Postmarketing Commitment – Status Update
•Postmarketing Commitment – Final Study Report
•Supplement contains Postmarketing Commitment – Final Study Report


For each postmarketing commitment not subject to the reporting requirements of
21 CFR 601.70, you may report the status to FDA as a Postmarketing Commitment –
Status Update. The status report for each commitment should include:


•the sequential number for each study as shown in this letter;
•the submission number associated with this letter;
•describe what has been accomplished to fulfill the non-section 506B PMC; and,
•summarize any data collected or issues with fulfilling the non-section 506B
PMC.


When you have fulfilled your commitment, submit your final report as
Postmarketing Commitment – Final Study Report or Supplement contains
Postmarketing Commitment – Final Study Report.
MEDWATCH-TO-MANUFACTURER PROGRAM
The MedWatch-to-Manufacturer Program provides manufacturers with copies of
serious adverse event reports that are received directly by the FDA. New
molecular entities and important new biological products qualify for inclusion
for three years after approval. Your firm is eligible to receive copies of
reports for this product. To participate in the 



--------------------------------------------------------------------------------

Page 7 – STN 125690/0 – Jayanthi Wolf, PhD
   program, please see the enrollment instructions and program description
details at http://www.fda.gov/Safety/MedWatch/HowToReport/ucm166910.htm.
REFERENCE PRODUCT DESIGNATION AND REQUEST FOR EXCLUSIVITY
We acknowledge your request for a date of first licensure (reference product
exclusivity) as described under section 351(k)(7) of the PHS Act for Ebola Zaire
Vaccine, Live. We are reviewing the relevant information including the
information you provided and will notify you of our decision post approval.
POST APPROVAL FEEDBACK MEETING
New biological products qualify for a post approval feedback meeting. Such
meetings are used to discuss the quality of the application and to evaluate the
communication process during drug development and marketing application review.
The purpose is to learn from successful aspects of the review process and to
identify areas that could benefit from improvement. If you would like to have
such a meeting with us, please contact the Regulatory Project Manager for this
application.
Sincerely,
/s/Marion F. Gruber
Marion F. Gruber, PhD
Director
Office of Vaccines Research and Review
Center for Biologics Evaluation and Research






--------------------------------------------------------------------------------



Exhibit B
Form of Bill of Sale
This Bill of Sale (this “Bill of Sale”) is entered into as of ______________,
2020, by and between Merck Sharp & Dohme Corp. (“Merck”) and Lumos Pharma, Inc.
(“Lumos”).
Upon the terms and subject to the conditions of the Asset Purchase Agreement,
dated as of July 27, 2020 (the “Asset Purchase Agreement”), by and between Merck
and Lumos, Lumos has agreed to sell, and Merck has agreed to purchase, all
right, title and interest, in to and under the Purchased Assets, including the
Priority Review Voucher, in each case free and clear of all Encumbrances.
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Merck and Lumos, intending to be legally bound, hereby
agree as follows:
1.Defined Terms; Interpretation. Except as otherwise set forth herein,
capitalized terms used in this Bill of Sale shall have the meanings assigned to
them in the Asset Purchase Agreement. This Bill of Sale shall be interpreted in
accordance with the rules of construction set forth in Section 11.5 of the Asset
Purchase Agreement.
2.Transfer of Transferred Rights. Pursuant to the terms and subject to the
conditions of the Asset Purchase Agreement, Lumos hereby sells, assigns,
transfers, and conveys to Merck and its successors and its assigns, and Merck
hereby does purchase from Lumos, all of Lumos’s right, title and interest in, to
and under the Purchased Assets, in each case free and clear of all Encumbrances.
The right, title and interest in and to the Purchased Assets that are sold,
transferred, conveyed, assigned and delivered by Lumos to Merck hereunder
collectively constitute the entire right, title and interest in and to the
Purchased Assets and upon the Closing, Merck shall have all right, title and
interest in and to the Purchased Assets, free and clear of all Encumbrances.
3.Effective Time. This Bill of Sale shall be effective as of the Closing.
4.Conflicts. In the event of any conflict between the terms of the Bill of Sale
and the Asset Purchase Agreement, the Asset Purchase Agreement shall control.
5.Binding Effect. This Bill of Sale shall be binding upon, inure to the benefit
for of, and be enforceable by, the Parties hereto and their respective legal
representatives, successors and permitted assigns.
6.Amendment. Subject to the provisions of applicable law, the Parties hereto may
amend this Agreement at any time pursuant to an instrument in writing signed on
behalf of each of the Parties hereto.
7.Governing Law. This Bill of Sale and any disputes arising under or related
hereto shall be governed by the rules set forth in Section 11.11 of the Asset
Purchase Agreement.
8.Counterparts. This Bill of Sale may be executed in two or more counterparts,
all of which shall be considered one and the same instrument, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered to the other Party hereto, it being understood that all
Parties hereto need not sign the same counterpart. The exchange of a fully     
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



  
executed Bill of Sale (in counterparts or otherwise) by electronic transmission
or facsimile shall be sufficient to bind the Parties hereto to the terms and
conditions of this Bill of Sale.
[Signature Page Follows]  
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of Merck and Lumos has caused this Asset Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.

MERCK SHARP & DOHME CORP.


By: _____________________________




Name: ___________________________




Title: ____________________________


LUMOS PHARMA, INC.


By: _____________________________




Name: ___________________________




Title: ____________________________
















































image211.jpg [image211.jpg]

--------------------------------------------------------------------------------





Exhibit C-1
Form of Joint FDA Notification Cover Letter
_____________, 2020
Marion F. Gruber, Ph.D. Director
Office of Vaccines Research and Review
Center for Biologics Evaluation and Research
U.S Food and Drug Administration Document Control Center
Re: BLA 125690
ERVEBO® (Ebola Zaire Vaccine, Live)
Transfer of Tropical Disease Priority Review Voucher PRV BLA 125690 Joint FDA
Notification Cover Letter
Dear Dr. Gruber:
Reference is made to the December 19, 2019 letter approving the above-referenced
BLA issued by the U.S. Food and Drug Administration (FDA) to Merck Sharp & Dohme
Corp. (Merck), which granted Merck the above-referenced tropical disease
priority review voucher (the Voucher).
Reference also is made to the General Correspondence and accompanying
attachments, submitted to BLA 125690 on February 4, 2020, informing the FDA of
the transfer of the Voucher from Merck to BioProtection Systems Corporation,
then a wholly owned subsidiary of NewLink Genetics Corporation.
BioProtection Systems Corporation is now a wholly owned subsidiary of Lumos
Pharma, Inc. (“Lumos”).
Pursuant to the terms set forth in an Asset Purchase Agreement between Lumos and
Merck, dated July 27, 2020, BioProtection Systems Corporation has transferred,
assigned, and conveyed the Voucher back to Merck and Merck has legally accepted
complete ownership of the Voucher.








































image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



BioProtection Systems Corporation, Lumos, and Merck have exchanged letters
acknowledging the transfer, copies of which are enclosed hereto.
Sincerely,
BioProtection Systems Corporations
By: ____________________
Name:  ____________________
Title:  ____________________
Lumos Pharma, Inc.
By: ____________________
Name:  ____________________
Title:  ____________________
Merck Sharp & Dohme Corp.
By: ____________________
Name:  ____________________
Title:  ____________________












































image211.jpg [image211.jpg]

--------------------------------------------------------------------------------









Exhibit C-2
Form of Lumos Transfer Acknowledgement Letter
_____________, 2020
Marion F. Gruber, Ph.D.
Director
Office of Vaccines Research and Review
Center for Biologics Evaluation and Research
U.S Food and Drug Administration Document Control Center
        Re:  BLA 125690
ERVEBO® (Ebola Zaire Vaccine, Live)
Transfer of Tropical Disease Priority Review Voucher PRV BLA 125690
Acknowledgement of Transfer Letter from BioProtection Systems Corporation and
Lumos Pharma, Inc.
Dear Dr. Gruber:
Reference is made to the December 19, 2019 letter approving the above-referenced
BLA issued by the U.S. Food and Drug Administration (FDA) to Merck Sharp & Dohme
Corp. (Merck), which granted Merck the above-referenced tropical disease
priority review voucher (the Voucher).
Reference also is made to the General Correspondence and accompanying
attachments, submitted to BLA 125690 on February 4, 2020, informing the FDA of
the transfer of the Voucher from Merck to BioProtection Systems Corporation,
then a wholly owned subsidiary of NewLink Genetics Corporation.
In accordance with section 524(b)(2) of the Federal Food, Drug, and Cosmetic
Act, please be advised that pursuant to the terms set forth in an Asset Purchase
Agreement between Lumos Pharma, Inc. (“Lumos”) and Merck, dated July 27, 2020,
BioProtection Systems Corporation has transferred the Voucher back to Merck.
Specifically, BioProtection Systems Corporation has transferred, assigned, and
conveyed the Voucher back to Merck and Merck has legally accepted complete
ownership of the Voucher. This sale is free and clear of all liens and provides
Merck with all of BioProtection Systems Corporation and Lumos’s rights, title,
and interest in, to, and under the Voucher. This letter is the notification of
transfer and acknowledgement from BioProtection Systems Corporation and Lumos.
Sincerely,








image211.jpg [image211.jpg]

--------------------------------------------------------------------------------





Execution Copy
BioProtection Systems Corporation
        By:  ____________________
Name: ____________________
Title: ____________________ Lumos Pharma, Inc.
        By:  ____________________
Name: ____________________
Title: ____________________
image211.jpg [image211.jpg]

--------------------------------------------------------------------------------



Exhibit C-3
Form of Merck Transfer Acknowledgement Letter
_____________, 2020
Marion F. Gruber, Ph.D.
Director
Office of Vaccines Research and Review
Center for Biologics Evaluation and Research
U.S Food and Drug Administration Document Control Center
        Re:  BLA 125690
ERVEBO® (Ebola Zaire Vaccine, Live)
Transfer of Tropical Disease Priority Review Voucher PRV BLA 125690
Acknowledgement of Transfer Letter from Merck Sharp & Dohme Corp.
Dear Dr. Gruber:
Reference is made to the December 19, 2019 letter approving the above-referenced
BLA issued by the U.S. Food and Drug Administration to Merck Sharp & Dohme Corp.
(Merck), which granted Merck the above-referenced tropical disease priority
review voucher (the Voucher).
Reference also is made to the General Correspondence and accompanying
attachments, submitted to BLA 125690 on February 4, 2020, informing the FDA of
the transfer of the Voucher from Merck to BioProtection Systems Corporation,
then a wholly owned subsidiary of NewLink Genetics Corporation.
In accordance with section 524(b)(2) of the Federal Food, Drug, and Cosmetic
Act, please be advised that pursuant to the terms set forth in an Asset Purchase
Agreement between Lumos Pharma, Inc. (“Lumos”) and Merck, dated July 27, 2020,
Merck has accepted receipt and transfer of the Voucher from BioProtection
Systems Corporation. Specifically, BioProtection Systems Corporation has
transferred, assigned, and conveyed the Voucher back to Merck and Merck has
legally accepted complete ownership of the Voucher. This sale is free and clear
of all liens and provides Merck with all of BioProtection Systems Corporation
and Lumos’s rights, title, and interest in, to, and under the Voucher. This
letter is the receipt of transfer and acknowledgement from Merck.


Sincerely,






















image211.jpg [image211.jpg]

--------------------------------------------------------------------------------




Merck Sharp & Dohme Corp.

        By:  _____________________

Name: ____________________

Title: ____________________







image211.jpg [image211.jpg]

--------------------------------------------------------------------------------




Exhibit D
Press Release
 





image211.jpg [image211.jpg]


--------------------------------------------------------------------------------



image71.jpg [image71.jpg]


Lumos Pharma Announces Sale of Priority Review Voucher
AUSTIN, TX, July 27, 2020 (GLOBE NEWSWIRE) – Lumos Pharma, Inc. (NASDAQ:LUMO), a
clinical-stage biopharmaceutical company focused on therapeutics for rare
diseases, today announced that it has entered into a definitive agreement to
sell its Priority Review Voucher (PRV) to Merck, known as MSD outside the United
States and Canada.
The PRV was granted in conjunction with the approval by the U.S. Food and Drug
Administration (FDA) of ERVEBO®, a vaccine developed by the Company’s licensee,
Merck, for the prevention of the Zaire Ebola virus disease. Under the terms of
the original license agreement Lumos Pharma is entitled to retain 60% of the
value of the PRV. Based upon an agreed valuation of $100 million Merck will pay
Lumos $60 million. The transaction remains subject to customary closing
conditions, including anti-trust review.
“We are pleased to announce the sale of the PRV, which will provide an important
source of non-dilutive capital to fund additional investment in our pipeline and
the evaluation of other assets for potential acquisitions or partnerships. These
efforts will be critical to our growth over the coming year, and we are
committed to our strategic priority of becoming leaders in the rare and
ultra-rare disease space,” said Rick Hawkins, Chairman, CEO and President.
“Additionally, we are looking forward to initiating our Phase 2b trial of our
lead candidate LUM-201 in patients with Pediatric Growth Hormone Deficiency, or
PGHD, prior to the end of 2020. We believe we have the opportunity to greatly
improve the standard of care for patients impacted by this disease. If approved,
LUM-201 would provide an orally administered alternative to daily injections
that current PGHD patients endure for many years of treatment.”
Jefferies & Co. acted as exclusive financial advisor to Lumos Pharma, Inc. on
this transaction.
Financial Guidance Update Related to PRV Sale
The total valuation of the PRV in the transaction was $100 million, Lumos Pharma
will receive approximately $60 million which represents the Company’s 60%
interest in the total value of the PRV. The $60 million will be received in two
noncontingent payments, $34 million in 2020 and $26 million in the first quarter
of 2021. The non-dilutive funds from this transaction will provide additional
capital to support the expansion of its pipeline through the in-licensing or
acquisition of another novel therapeutic candidate for those suffering from rare
diseases. These funds are in addition to the Company’s cash position as of March
31, 2020 which was anticipated to be sufficient to support the Company’s current
operations through the Phase 2b clinical trial read-out.
About Lumos Pharma
Lumos Pharma, Inc. is a clinical stage biopharmaceutical company focused on the
development and commercialization of therapeutics for rare diseases. Lumos
Pharma was founded and is led by a management team with longstanding experience
in rare disease drug development and received early funding by leading
healthcare investors, including Deerfield Management, a fund managed by
Blackstone Life Sciences, Roche Venture Fund, New Enterprise Associates (NEA),
Santé Ventures, and UCB. Lumos Pharma’s lead therapeutic candidate is LUM-201,
an oral growth hormone stimulating small molecule for the treatment of Pediatric
Growth Hormone Deficiency (PGHD). If approved by the FDA, LUM-201 would provide
an orally administered alternative to daily injections that current PGHD
patients endure for many years of treatment. LUM-201 has received Orphan Drug
Designation in both the US and EU. For more information, please visit
www.lumospharma.com.











--------------------------------------------------------------------------------



Cautionary Note Regarding Forward-Looking Statements

This press release contains forward-looking statements of Lumos Pharma, Inc.
(the “Company”) that involve substantial risks and uncertainties. All statements
contained in this press release are forward-looking statements within the
meaning of The Private Securities Litigation Reform Act of 1995. The words
“forecast,” “projected,” "guidance," "upcoming," "will," "plan," “intend,”
"anticipate," "approximate," "expect," “potential,” “imminent,” or the negative
of these terms or other similar expressions are intended to identify
forward-looking statements, although not all forward-looking statements contain
these identifying words. These forward-looking statements include, among others,
the potential of an orally administered treatment regimen for PGHD and other
indications, and any other statements other than statements of historical fact.
Actual results or events could differ materially from the plans, intentions and
expectations disclosed in the forward-looking statements that the Company makes
due to a number of important factors, including the effects of pandemics or
other widespread health problems such as the ongoing COVID-19 pandemic and other
risks that could cause actual results to differ materially from those matters
expressed in or implied by such forward-looking statements as discussed in "Risk
Factors" and elsewhere in Lumos Pharma’s definitive proxy statement, as amended
and filed with the SEC on February 13, 2020, Lumos Pharma’s Annual Report on
Form 10-K for the year ended December 31, 2019 and other reports filed with the
SEC. The forward-looking statements in this press release represent the
Company’s views as of the date of this press release. The Company anticipates
that subsequent events and developments will cause their views to change.
However, while it may elect to update these forward-looking statements at some
point in the future, the Company specifically disclaims any obligation to do so.
You should, therefore, not rely on these forward-looking statements as
representing either of the Company’s views as of any date subsequent to the date
of this press release.

###
Investor & Media Contact:

Lisa Miller
Lumos Pharma Investor Relations
512-648-3757 ir@lumos-pharma.com

image71.jpg [image71.jpg]

Source: Lumos Pharma, Inc.




--------------------------------------------------------------------------------







Schedule A
Lumos Disclosure Schedule
This Lumos Disclosure Schedule (this “Lumos Disclosure Schedule”) is being
furnished by Lumos
Pharma, Inc., a Delaware corporation (“Lumos”), in connection with the execution
of the Asset Purchase Agreement, dated as of July 27, 2020, by and among Lumos
and Merck Sharp. & Dohme Corp. (“Merck”) (the “Agreement”). Unless the context
otherwise requires, all capitalized terms used in this Lumos Disclosure Schedule
shall have the respective meanings assigned to them in the Agreement.

No reference to or disclosure of any item or other matter in this Lumos
Disclosure Schedule shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in this Lumos Disclosure Schedule. No reference
in this Lumos Disclosure Schedule to any agreement or document shall be
construed as an admission or indication that such agreement or document is
enforceable or currently in effect or that there are any obligations remaining
to be performed or any rights that may be exercised under such agreement or
document. No disclosure in this Lumos Disclosure Schedule relating to any
possible breach or violation of any agreement, law or regulation shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.

Any item, information or facts set forth in any section or subsection of this
Lumos Disclosure Schedule
(by cross-reference or otherwise) will be deemed to disclose an exception to,
limit or qualify the representations and warranties in the section and
subsection of the Agreement to which they correspond and to any other
representation and warranty, where the relevance to such other representation or
warranty is reasonably apparent from a reading of such disclosure. This Lumos
Disclosure Schedule and the information and disclosures contained in this Lumos
Disclosure Schedule are intended only to qualify and limit the representations,
warranties and covenants of Lumos contained in the Agreement and shall not be
deemed to expand in any way the scope or effect of any of such representations,
warranties or covenants.

The contents of all documents referred to in this Lumos Disclosure Schedule are
incorporated by reference in this Lumos Disclosure Schedule as though fully set
forth in this Lumos Disclosure Schedule. The bold- faced headings contained in
this Lumos Disclosure Schedule are included for convenience only, and are not
intended to limit the effect of the disclosures contained in this Lumos
Disclosure Schedule or to expand the scope of the information required to be
disclosed in this Lumos Disclosure Schedule.  


image211.jpg [image211.jpg]


--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF LUMOS
Lumos has received correspondence from Yale University relating to the research
and construction of the Ebola vaccine product by Lumos’s licensor, PHAC, who,
along with Lumos is party to the PHAC Agreement.
 
image211.jpg [image211.jpg]